 


109 HR 4827 IH: To authorize a land exchange involving the acquisition of private land adjacent to the Cibola National Wildlife Refuge in Arizona for inclusion in the refuge in exchange for certain Bureau of Land Management lands in Riverside County, California, and for other purposes.
U.S. House of Representatives
2006-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4827 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2006 
Mrs. Bono (for herself and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To authorize a land exchange involving the acquisition of private land adjacent to the Cibola National Wildlife Refuge in Arizona for inclusion in the refuge in exchange for certain Bureau of Land Management lands in Riverside County, California, and for other purposes. 
 
 
1.Findings Congress finds the following: 
(1)Certain non-Federal lands adjacent to the Cibola National Wildlife Refuge in La Paz County, Arizona, are desirable for Federal acquisition to protect important riparian areas and migratory bird and other wildlife habitat. 
(2)The location of certain Bureau of Land Management inholdings in Riverside County, California, renders the land essentially useful only for farming and, therefore, of limited use and enjoyment potential for the general public. 
(3)These Bureau of Land Management inholdings are appropriate for transfer to private ownership in exchange for lands that will have higher public use values. 
(4)The acquisition of the non-Federal lands adjacent to the Cibola National Wildlife Refuge will greatly increase management efficiency of the refuge and promote public access, use, and enjoyment of the refuge. 
2.Land exchange, Cibola National Wildlife Refuge, Arizona, and Bureau of Land Management land in Riverside County, California 
(a)Conveyance of bureau of land management landIn exchange for the land described in subsection (b), the Secretary of the Interior shall convey to River Bottom Farms of La Paz County, Arizona, all right, title and interest of the United States in and to certain Federal land administered by the Secretary through the Bureau of Land Management consisting of a total of approximately 80 acres, and more specifically described as Lot 4 of Section 24, Township 8 South, Range 22 East, San Bernardino Meridian, Riverside County, California. The conveyed land shall be subject to valid existing rights, including easements, rights-of-way, utility lines, and any other valid encumbrances on the land as of the date of the conveyance under this section. 
(b)ConsiderationAs consideration for the conveyance of the Federal land under subsection (a), River Bottom Farms shall convey to the United States all right, title, and interest of River Bottom Farms in and to two parcels of land contiguous to the Cibola National Wildlife Refuge in La Paz County, Arizona, consisting of a total of approximately 40 acres and more specifically described as follows: 
(1)The W½NW¼SE¼ of fractional Section 7, Township 1 South, Range 23 West, Gila and Salt River Base and Meridian, La Paz County, Arizona, which is also known as parcel number 301-05-005B–9. 
(2)The W½SW¼NE¼ of such Section 7, which is also known as parcel number 301-05-008-0. 
(c)Equal value exchangeThe values of the Federal land and non-Federal land to be exchanged under this section shall be equal or equalized by the payment of cash to the Secretary or River Bottom Farms, as appropriate, pursuant to section 206(b) of the Federal Land Policy Management Act (43 U.S.C. 1716(b)). The value of the land shall be determined by the Secretary through an appraisal performed by a qualified appraiser mutually agreed to by the Secretary and River Bottom Farms and performed in conformance with the Uniform Appraisal Standards for Federal Land Acquisitions (U.S. Department of Justice, December 2000). 
(d)Exchange timetableThe Secretary shall complete the land exchange under this section not later than one year after the date of the enactment of this Act, unless the Secretary and River Bottom Farms mutually agree to extend such deadline. 
(e)Administration of acquired landThe land acquired by the Secretary under subsection (b) shall become part of the Cibola National Wildlife Refuge and be administered in accordance with the laws and regulations generally applicable to the National Wildlife Refuge System. 
 
